DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on December 1, 2020 has been received. Claims 1-20 are currently pending, of which claims 2 and 12 are withdrawn.
Claims 1, 3-11, and 13-20 are presented for examination below.
Response to Arguments
Applicant's arguments field on December 1, 2020 have been considered but are not deemed to be persuasive.
	First, Applicant argues that the newly recited limitation “wherein a lower portion of the anterior infant pouch is closed” necessarily refers to a permanently closed lower portion. Applicant asserts that “As the only closure mechanism contemplated by the present disclosure is isolated to the anterior portion of the infant pouch, Applicant asserts that the closed lower end is a permanent closure, and therefore outside the scope of the disclosure of Bopanna” (see pages 8-9 of Applicant’s Remarks).
	The Examiner respectfully disagrees. First, it is noted that the term “permanently closed” is never used in the specification to describe the lower end of the pouch. Paragraph 0028 merely describes wherein “The lower portion 34 of the anterior infant pouch 6 is closed to prevent the infant from slipping out of the anterior infant pouch 6.” The word “permanently” does not appear whatsoever in conjunction with the lower pouch closure.
permanent closure. Applicant has not provided any evidence that one of ordinary skill in the art would interpret the claim limitation “closed” to only include permanent closures. To the contrary, the Examiner respectfully notes that removable or reversible closures are known in the art and one of ordinary skill in the art would readily understand that the limitation “wherein a lower portion of the anterior infant pouch is closed,” without any mention of the word “permanent,” would reasonably refer to both permanent closures and closures fastened by zippers or other fasteners. As explained below, Bopanna teaches wherein the lower portion of the swaddle pouch is closed at least when fastened by zipper 145 (see Figs. 1A-1C and paragraph 0030) and Bopanna therefore teaches the recited limitation inasmuch as claimed.
In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Because Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Similarly, Applicant argues that the limitation “continuous” must be interpreted in light of the specification, so as to refer to “a singular fabric panel…traced from the anterior panel, through the shoulder strap, along the posterior panel, and into the swaddle wrap” (see pages 9-10 of Applicant’s Remarks),
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) See MPEP 2145 (VI). The common definition of “continuous” is “marked by uninterrupted extension in space, time, or sequence” (see definition 1 via Merriam-Webster.com). The Examiner respectfully notes that “continuous” is not synonymous with “seamless,” as implied by Applicant, and a continuous material does not necessarily refer to a “singular fabric panel” as asserted. One of ordinary skill in the art would understand that two or more fabric panels sewn and seamed together would reasonably form a continuous material, since they together form an “uninterrupted extension in space, time, or sequence.”
Again, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Because Applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
Lastly, Applicant argues that claim 11 recites “consisting of” claim language, and each of the cited prior art references contain limitations beyond that of claim 11 (see page 11 of Applicant’s Remarks).
The Examiner respectfully disagrees. First, it is noted that Applicant has not pointed to any specific structure or limitations added by the prior art. Furthermore, it is noted that the combination of DeWitt and Bopanna, and Applicant’s argument that each reference allegedly contains additional structures is not convincing. The Examiner respectfully submits that the garment together taught by DeWitt and Bopanna reads on the closed-ended scope of claim 11. If Applicant believes that additional limitations have been added in the combination of references as discussed below, Applicant is respectfully requested to identify said limitations.
See updated rejection(s) below.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
“an anterior infant pouch, for removably securing the infant therein” should read “an anterior infant pouch, for removably securing the infant within the anterior infant pouch,” or more simply “an anterior infant pouch, for removably receiving the infant”
“an anterior portion…having a closing mechanism thereon” should read “an anterior portion…having a closing mechanism disposed on the anterior portion”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a closing mechanism” and “a swaddle wrap attachment mechanism” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeWitt (US PG Pub 2006/0185055) in view of Bopanna et al. (herein Bopanna)(US PG Pub 2016/0295928).
Regarding claim 1, DeWitt discloses a sleep sack system (100) for treating or preventing plagiocephaly in an infant (see Figs. 8-12 and at least paragraphs 003, 0008, and 0039), comprising:
a wedge (106), having a wide side and a narrow side (see Figs. 8-10 and paragraphs 0046-0049, DeWitt discloses wherein member 106 may include different various shapes, such as a triangular wedge shape having a wide side and a narrow side);
a posterior wedge pouch (sleeve 108), for removably securing the wedge within the posterior wedge pouch (see Figs. 11-12 and paragraph 0056); and
an anterior infant garment (102), for removably securing the infant therein (see at least paragraphs 0040-0042), having:
a left shoulder strap, comprising a left shoulder strap posterior portion, a left shoulder strap cranial portion, and a left shoulder strap anterior portion (see annotated Figs. 11-12);
a right shoulder strap, comprising a right shoulder strap posterior portion, a right shoulder strap cranial portion, and a right shoulder strap anterior portion (see annotated Figs. 11-12);
an anterior portion (general chest-covering portion of garment 102 as seen in Fig. 11), continuous with the left shoulder strap anterior portion and the right shoulder strap anterior portion (see Fig. 11), having a closing mechanism (112) thereon for reversibly securing a left anterior portion (left chest portion) of the anterior portion to a right note that the limitation “a closing mechanism” is being interpreted under 35 USC 112(f) to correspond to a zipper, as per paragraphs 0016 and 0029 of the instant specification); and 
a posterior portion (general back-covering portion of garment 102 as seen in Fig. 12), continuous with the left shoulder strap posterior portion and the right shoulder strap posterior portion (see Figs. 11-12) and wherein the posterior wedge pouch (108) is attached to the posterior portion (see Figs. 11-12 and paragraph 0056).

    PNG
    media_image1.png
    649
    915
    media_image1.png
    Greyscale

	DeWitt further discloses and depicts wherein the posterior wedge pouch has at least a posterior sidewall (see annotated Fig. 12) and an opening configured to receive the wedge through the caudal opening (see zippered opening as shown in Fig. 12 and described in paragraph 0056) but fails to explicitly disclose and depict wherein the posterior wedge pouch 
	However, DeWitt describes wherein the posterior wedge pouch forms a distinct sleeve (see paragraph 0056) and therefore necessarily has material surrounding the wedge to secure it in place (see at least paragraphs 0041, 0048, and 0056). It is also noted that Figs. 11-12 are front and back plan views that do not show all three-dimensional details such as the lateral sidewalls. DeWitt further discloses wherein the wedge may include an exterior washable casing (122) having two opposing lateral sidewalls, two opposing anterior and posterior sidewalls connecting the two lateral sidewalls, and two opposing cranial and caudal sidewalls connecting the two lateral sidewalls (see annotated Fig. 10), so as to allow the casing to match the shape of the wedge (see Fig. 10 and paragraphs 0047-0050). It is noted that matching the shape of the casing to the shape of the wedge would avoid undue compression of the wedge and/or undue stress on the material forming the posterior wedge pouch when the wedge is secured within the pouch.

    PNG
    media_image2.png
    470
    699
    media_image2.png
    Greyscale


	DeWitt also depicts wherein the zippered opening of the casing may extend to the caudal sidewall so as to include a caudal opening (i.e., an opening directed toward or situation in or near the tail or posterior part of the body, see definition 2 of “caudal” via Merriam-Webster.com) distal from the cranial sidewall (see Fig. 10).
	Therefore, based on Dewitt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dewitt’s opening to extend to the caudal sidewall so as to form a caudal opening distal from the cranial sidewall. It is noted that extending/expanding the zippered opening would allow for easier insertion and removal of the wedge when needed.
	DeWitt further discloses wherein the anterior infant garment (102) may be formed as various conventional garments such as T-shirts, slipovers, onesies, and pajamas (see paragraph 0042) but fails to explicitly disclose wherein the garment is a pouch, and wherein the posterior portion further includes and is continuous with a left swaddle wrap and a right swaddle wrap, the sleep sack system further including a swaddle wrap attachment mechanism configured to reversibly attach the left swaddle wrap to the right swaddle wrap, wherein a lower portion of the anterior infant pouch is closed.
note that the limitation “a swaddle wrap attachment mechanism” is being interpreted under 35 USC 112(f) to correspond to a hook and loop type attachment mechanism, as per paragraphs 0016 and 0029 of the instant specification) configured to reversibly attach the left swaddle wrap to the right swaddle wrap (see paragraphs 0035-0037), wherein a lower portion of the swaddle pouch is closed (at least when zipper 145 is closed, see Figs. 1A-1C and paragraph 0030); so as to provide an infant garment that restricts the infant’s movement and allows the infant’s temperature to be maintained (see paragraphs 0002-0003 and 0021). Bopanna also discloses wherein other infant garments such as pajamas and shirts may be used (see paragraph 0021).
	Therefore, based on Bopanna’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shirt or pajamas disclosed by DeWitt to be a swaddle pouch, the swaddle pouch including a left swaddle wrap, a right swaddle wrap, and a swaddle wrap attachment mechanism configured to reversibly attach the left swaddle wrap to the right swaddle wrap; wherein a lower portion of the swaddle pouch is closed; as doing so would provide an infant garment that restricts the infant’s movement and allows the infant’s temperature to be maintained.
	Furthermore, such a modification would be nothing more than a simple substitution of one known infant garment type for another (see paragraph 0042 of DeWitt and paragraph 0021 of Bopanna). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

	Regarding claim 3, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the posterior wedge pouch (108 of DeWitt) is irreversibly attached to the anterior infant pouch (see paragraph 0056, DeWitt discloses wherein pouch 108 may be either detachable from or non-detachable from, i.e., irreversibly attached to, the garment 102).

Regarding claim 4, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the closing mechanism (112 of DeWitt) includes a zipper (see Fig. 11 and paragraphs 0043 and 0055 of DeWitt).

Regarding claim 5, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the wedge (106 of DeWitt) includes a firm padding material (see paragraph 0051, DeWitt discloses wherein the wedge 106 is made of a plastic or foam material that is durable and provides sufficient support to the user, and is thus firm inasmuch as claimed).

Regarding claim 6, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the posterior wedge pouch (108 of DeWitt) is configured to conform to a shape of the wedge (see Figs. 10-12 of DeWitt and rejection of claim 1 above; the Examiner further notes that any flexible material will conform, to some degree, to the shape of an adjacent object, when the flexible material is wrapped around the object).
 

However, DeWitt further teaches wherein the garment itself may be formed of an elastic material (see paragraph 0044).
Therefore, based on DeWitt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed DeWitt’s posterior wedge pouch from the same elastic material as the garment, as doing so would simplify manufacturing costs/steps and provide desired qualities such as washability, comfort, and softness. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Regarding claim 8, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the swaddle wrap attachment mechanism (155, 160 of Bopanna) includes a hook and loop attachment mechanism (see paragraphs 0035-0037 of Bopanna).

Regarding claim 9, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the hook and loop attachment mechanism (155, 160 of Bopanna) includes a loop surface on a posterior portion of the right swaddle wrap, and a hook surface on an anterior portion of the left swaddle wrap (see Figs. 1A-1C and paragraphs 0035-0037 of Bopanna; Bopanna teaches wherein each of the mating hook and loop surfaces may be respectively arranged on either the left or right swaddle wrap, and on either the front side or back 

Regarding claim 10, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the hook and loop attachment mechanism (155, 160 of Bopanna) includes a hook surface on a posterior portion of the right swaddle wrap, and a loop surface on an anterior portion of the left swaddle wrap (see Figs. 1A-1C and paragraphs 0035-0037 of Bopanna; Bopanna teaches wherein each of the mating hook and loop surfaces may be respectively arranged on either the left or right swaddle wrap, and on either the front side or back side of each wrap, thus including a configuration having a hook surface on a posterior portion of the right swaddle wrap, and a loop surface on an anterior portion of the left swaddle wrap).

Regarding claim 11, DeWitt discloses a sleep sack system (100) for treating or preventing plagiocephaly in an infant (see Figs. 8-12 and at least paragraphs 003, 0008, and 0039), consisting of:
a wedge (106), having a wide side and a narrow side (see Figs. 8-10 and paragraphs 0046-0049, DeWitt discloses wherein member 106 may include different various shapes, such as a triangular wedge shape having a wide side and a narrow side);
a posterior wedge pouch (sleeve 108), for removably securing the wedge within the posterior wedge pouch (see Figs. 11-12 and paragraph 0056); and
an anterior infant garment (102), for removably securing the infant therein (see at least paragraphs 0040-0042), having:

a right shoulder strap, comprising a right shoulder strap posterior portion, a right shoulder strap cranial portion, and a right shoulder strap anterior portion (see annotated Figs. 11-12);
an anterior portion (general chest-covering portion of garment 102 as seen in Fig. 11), continuous with the left shoulder strap anterior portion and the right shoulder strap anterior portion (see Fig. 11), having a closing mechanism (112) thereon for reversibly securing a left anterior portion (left chest portion) of the anterior portion to a right anterior portion (right chest portion) of the anterior portion (see Fig. 11 and paragraphs 0043 and 0055, note that the limitation “a closing mechanism” is being interpreted under 35 USC 112(f) to correspond to a zipper, as per paragraphs 0016 and 0029 of the instant specification); and 
a posterior portion (general back-covering portion of garment 102 as seen in Fig. 12), continuous with the left shoulder strap posterior portion and the right shoulder strap posterior portion (see Figs. 11-12), wherein the posterior wedge pouch (108) is attached to the posterior portion (see Figs. 11-12 and paragraph 0056).

    PNG
    media_image1.png
    649
    915
    media_image1.png
    Greyscale

	DeWitt further discloses and depicts wherein the posterior wedge pouch has at least a posterior sidewall (see annotated Fig. 12) and an opening configured to receive the wedge therethrough (see zippered opening as shown in Fig. 12 and described in paragraph 0056) but fails to explicitly disclose and depict wherein the posterior wedge pouch further includes a left lateral sidewall, connected to a right lateral sidewall by the posterior sidewall, an anterior sidewall, and a cranial sidewall; and wherein the opening is a caudal opening distal from the cranial sidewall.
	However, DeWitt describes wherein the posterior wedge pouch forms a distinct sleeve (see paragraph 0056) and therefore necessarily has material surrounding the wedge to secure it in place (see at least paragraphs 0041, 0048, and 0056). It is also noted that Figs. 11-12 are front and back plan views that do not show all three-dimensional details such as the lateral sidewalls. DeWitt further discloses wherein the wedge may include an exterior washable casing (122) 

    PNG
    media_image2.png
    470
    699
    media_image2.png
    Greyscale

	Therefore, based on Dewitt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dewitt’s posterior wedge pouch to have a left lateral sidewall, connected to a right lateral sidewall by the posterior sidewall, an anterior sidewall, and a cranial sidewall, as doing so would allow the posterior wedge pouch to match and conform to the shape of the wedge, thus avoiding undue compression of the wedge and/or undue stress on the material forming the posterior wedge pouch when the wedge is secured within the pouch.
	DeWitt also depicts wherein the zippered opening of the casing may extend to the caudal sidewall so as to include a caudal opening (i.e., an opening directed toward or situation in or near the tail or posterior part of the body, see definition 2 of “caudal” via Merriam-Webster.com) distal from the cranial sidewall (see Fig. 10).
	Therefore, based on Dewitt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Dewitt’s opening to extend to the caudal sidewall so as to form a caudal opening distal from the cranial sidewall. It is noted that extending/expanding the zippered opening would allow for easier insertion and removal of the wedge when needed.
	DeWitt further discloses wherein the anterior infant garment (102) may be formed as various conventional garments such as T-shirts, slipovers, onesies, and pajamas (see paragraph 0042) but fails to explicitly disclose wherein the garment is a pouch, and wherein the posterior portion further includes and is continuous with a left swaddle wrap and a right swaddle wrap, the sleep sack system further including a swaddle wrap attachment mechanism configured to reversibly attach the left swaddle wrap to the right swaddle wrap, wherein a lower portion of the anterior infant pouch is closed.
	However, Bopanna teaches an infant garment (100) in the form of a swaddle pouch (see Figs. 1A-1C and paragraphs 0021-0029), having an anterior portion (105), a posterior portion (110), and a left swaddle wrap (120) and a right swaddle wrap (115) continuous with the posterior portion (see Figs. 1A-1C), the sleep sack system further including a swaddle wrap attachment mechanism (155, 160; note that the limitation “a swaddle wrap attachment mechanism” is being interpreted under 35 USC 112(f) to correspond to a hook and loop type attachment mechanism, as per paragraphs 0016 and 0029 of the instant specification) 
	Therefore, based on Bopanna’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shirt or pajamas disclosed by DeWitt to be a swaddle pouch, the swaddle pouch including a left swaddle wrap, a right swaddle wrap, and a swaddle wrap attachment mechanism configured to reversibly attach the left swaddle wrap to the right swaddle wrap; wherein a lower portion of the swaddle pouch is closed; as doing so would provide an infant garment that restricts the infant’s movement and allows the infant’s temperature to be maintained.
	Furthermore, such a modification would be nothing more than a simple substitution of one known infant garment type for another (see paragraph 0042 of DeWitt and paragraph 0021 of Bopanna). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

	Regarding claim 13, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the posterior wedge pouch (108 of DeWitt) is irreversibly attached to the anterior infant pouch (see paragraph 0056, DeWitt discloses wherein pouch 108 may be either detachable from or non-detachable from, i.e., irreversibly attached to, the garment 102).



Regarding claim 15, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the wedge (106 of DeWitt) includes a firm padding material (see paragraph 0051, DeWitt discloses wherein the wedge 106 is made of a plastic or foam material that is durable and provides sufficient support to the user, and is thus firm inasmuch as claimed).

Regarding claim 16, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the posterior wedge pouch (108 of DeWitt) is configured to conform to a shape of the wedge (see Figs. 10-12 of DeWitt and rejection of claim 11 above; the Examiner further notes that any flexible material will conform, to some degree, to the shape of an adjacent object, when the flexible material is wrapped around the object).
 
Regarding claim 17, DeWitt and Bopanna together teach the limitations of claim 16, as discussed above. DeWitt fails to explicitly teach wherein the posterior wedge pouch includes an elastic material.
However, DeWitt further teaches wherein the garment itself may be formed of an elastic material (see paragraph 0044).
Therefore, based on DeWitt’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have formed DeWitt’s posterior wedge pouch from the same elastic material as the garment, as doing so would simplify See MPEP 2144.07.

Regarding claim 18, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the swaddle wrap attachment mechanism (155, 160 of Bopanna) includes a hook and loop attachment mechanism (see paragraphs 0035-0037 of Bopanna).

Regarding claim 19, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the hook and loop attachment mechanism (155, 160 of Bopanna) includes a loop surface on a posterior portion of the right swaddle wrap, and a hook surface on an anterior portion of the left swaddle wrap (see Figs. 1A-1C and paragraphs 0035-0037 of Bopanna; Bopanna teaches wherein each of the mating hook and loop surfaces may be respectively arranged on either the left or right swaddle wrap, and on either the front side or back side of each wrap, thus including a configuration having a loop surface on a posterior portion of the right swaddle wrap, and a hook surface on an anterior portion of the left swaddle wrap).

Regarding claim 20, the modified system of DeWitt (i.e., DeWitt in view of Bopanna) is further disclosed wherein the hook and loop attachment mechanism (155, 160 of Bopanna) includes a hook surface on a posterior portion of the right swaddle wrap, and a loop surface on an anterior portion of the left swaddle wrap (see Figs. 1A-1C and paragraphs 0035-0037 of Bopanna; Bopanna teaches wherein each of the mating hook and loop surfaces may be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732